INDEMNIFICATION AGREEMENT



(401(K) PLAN)

 

 

AGREEMENT, made this March 1, 2002, by and between Jerry Kieliszak (hereinafter
referred to as "Trustee"), and Chyron Corporation, a New York corporation with
its principal offices at 5 Hub Drive, Melville, New York 11747.



WHEREAS, the Trustee has agreed to provide his service to the Chyron Corp.
401(K) Plan, (the "Plan") provided that Chyron Corporation (the "Company")
agrees to indemnify and hold it harmless for certain actions or inactions as
Trustee; and



WHEREAS, the Company has agreed to indemnify and hold harmless the Trustee for
certain actions or inactions as Trustee.



NOW, THEREFORE, the parties agree as follows:



1. To the maximum extent permitted by the Employee Retirement Income Security
Act of 1974 and by other applicable Federal or state law, the Trustee shall not
be liable for (either jointly or severally), and the Company shall indemnify the
Trustee against, and agree to hold the Trustee harmless from, any and all
liabilities and claims (including reasonable attorney's fees and expenses in
defending against such liabilities and claims) against the Trustee arising from
any action or inaction of the Trustee with respect to the Plan, unless such
liability or expense results from grossly negligent or willful acts of
commission or omission by the Trustee. The foregoing indemnification also shall
apply to all liabilities and claims against the Trustee arising from any breach
of fiduciary responsibility by fiduciaries other than Trustee, unless the
Trustee participates knowingly in such breach, or has actual knowledge of such
breach and fails to take reasonable remedial action to remedy such breach. The
Trustee shall be entitled to collect on the Company's indemnity under this
Agreement only from the Company and shall not be entitled to payment directly or
indirectly from the Plan.



2. The Trustee shall give the Company prompt written notice of any asserted or
potential claim by any party with respect to which the Trustee reasonably
expects to assert a claim for indemnification. The Company shall have the right
to defend and control the nature of any action or defense to any such claim or
demand which may be asserted against the Trustee for which the Trustee
reasonably expects to assert a claim for indemnification.



IN WITNESS WHEREOF, the parties hereto have set their hands and executed this
Agreement, effective March 1, 2002.



   

CHYRON CORPORATION

             

By:

/s/ Robert S. Matlin

   

Name: Robert S. Matlin, Esq.

   

Title: Secretary

               

/s/ Jerry Kieliszak

   

Name: Jerry Kieliszak

     

